Citation Nr: 0822407	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  98-05 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


REMAND

The veteran had active military service from November 1966 to 
November 1968.  He died in June 1997.  The appellant is the 
veteran's widow.  These matters come before the Board of 
Veterans' Appeals (Board) following a September 1997 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Hartford, Connecticut.  

The appellant's claims were remanded by the Board to the RO 
in March 2000 and in April 2004, and subsequently denied by 
the Board in October 2004.  The appellant appealed the 
Board's October 2004 decision to the United States Court of 
Appeals for Veterans Claims (Court).  In January 2006, the 
parties to the appeal filed a Joint Motion for Remand and 
requested a stay of proceedings pending a ruling on the Joint 
Motion.  An Order of the Court later that month granted the 
Joint Motion and vacated the Board's October 2004 decision.  
The issues on appeal were remanded for readjudication 
pursuant to the provisions of 38 U.S.C.A. § 7252(a) (West 
2002).  In April 2007, the Board remanded the appellant's 
claims to the RO for additional development.  Following 
further development of the record the RO continued its denial 
of the veteran's claims and returned these matters to the 
Board.  

The medical evidence associated with the claims file reflects 
a December 1997 letter from the veteran's treating physician, 
W. B. L., M.D.  In that letter, Dr. L notes, in particular, 
the following:

I have personally cared for a number of veterans 
who have developed unusual malignant tumors in 
the setting of prior exposure to Agent Orange. 
[The veteran's] cancer is an extremely unusual 
and rare one, which occurs only periodically in 
the population.  It certainly is reasonable to 
conclude that [the veteran's] prior exposure to 
Agent Orange and its carcinogenic effects could 
have resulted in the development of his highly 
unusual intra-abdominal malignancy.  

In response to the Dr. L's opinion, the RO obtained a medical 
opinion from O. A. T., M. D., a physician at the Yale 
University School of Medicine.  Dr. T reviewed the history of 
the veteran's illness and treatment.  He also reviewed the 
December 1997 statement from Dr. L.  Dr. T's assessment 
included the following,

Although, the tumor originated in the intestinal 
tract and was metastatic (spread to different 
organs), there was no pathologic evidence of a 
separate cancer originating in the colon cancer 
in the file reviewed.  Please not [sic] that the 
diagnosis of metastatic colon cancer was 
cancelled in the copy of his death certificate 
provided for reviewed [sic].

. . . a detailed review of the literature did not 
show any association between this rare tumor and 
exposure to any specific environmental agents 
including pesticides.  Therefore, the etiology of 
this cancer remains unknown.  Secondly, this 
cancer was not included in the list of cancers 
attributed to Agent Orange exposure.  In 
conclusion, it is unlikely that the cause of the 
veteran's death was related to his military 
service and there is no medical evidence to 
support Dr. [L's] opinion.

Dr. T also listed the scientific literature he consulted in 
forming his opinion.  In its October 2004 decision, the Board 
considered both the medical opinions of Dr. L and Dr. T.  The 
Board found that Dr. L merely indicated that a connection was 
possible between Agent Orange exposure and the veteran's 
cancer.  On the other hand, Dr. T analyzed the record and the 
scientific studies before concluding that a connection with 
military service was unlikely.  

The Board notes that in the Joint Motion for Remand, Dr. T's 
medical opinion was discounted in part due to the belief that 
he had not reviewed the claims file prior to offering his 
opinion.  It appears to the Board that such review was in 
fact undertaken.  The Board also notes that the Joint Motion 
for Remand indicated that the VA medical opinion should have 
been provided by an oncologist in light of the disease entity 
in question--pseudomyxoma peritonei (a rare metastatic 
peritoneal tumor or cancer).  The Board found Dr. T's medical 
opinion to be competent and probative to the matter at issue.  
Notwithstanding that fact, the parties to the Joint Motion 
concluded that Dr. T was not an oncologist.  His medical 
specialty apparently was occupational medicine.  

The Board, in keeping with the Joint Motion for Remand, 
specifically requested in its April 2007 remand instructions 
that an oncologist provide a medical opinion as to whether 
the cause of the veteran's death began in service or 
otherwise developed as a result of service.  A review of the 
report of May 2007 VA opinion reflects that the physician who 
provided the opinion identified himself, not as an 
oncologist, but as an occupational and environmental medicine 
specialist and as a board certified internal medicine 
specialist.  The physician discussed the National Academy of 
Sciences listing of cancers associated with herbicide (Agent 
Orange) exposure.  He also indicated in his report that he 
discussed the veteran's case with an oncologist.  In 
particular, the oncologist was quoted as saying:  

However, we know that dioxin is a carcinogen.  My 
opinion is that it will be very difficult to 
proof [sic] that dioxin exposure can NOT lead to 
pseudomyxoma peritonei.  

With respect to his own opinion the physician essentially 
concurred with the oncologist's noted opinion, stating that 
it was possible that dioxin could cause the veteran's cancer.  
He added that it was ". . . very difficult to qualify the 
probability of such association without getting into the 
realm of speculation."  

The RO appears to have relied on the VA physician's 
discussion of the veteran's case with an oncologist, to 
include citing comments from the oncologist, as fulfilling 
the requirements of the remand instructions.  Nevertheless, 
it should be pointed out that a key criticism of the earlier 
opinion by the parties to the Joint Motion was that the 
physician who reviewed the record was not an oncologist.  
Even if the best expert to enlist in a situation like this 
was not in fact an oncologist, but was instead an 
environmental medicine expert, as may very well be the case, 
the salient point to be made is that VA General Counsel and 
the claimant's attorney have agreed that an oncologist is 
required.  By not obtaining the opinion from an oncologist, 
VA violated the instructions of the Court as incorporated by 
the Joint Motion.  

Therefore, in keeping with the Joint Motion for Remand and 
the Court Order, the RO should arrange for the veteran's 
claims file to be reviewed by an oncologist.  The oncologist 
should offer a medical opinion as to whether the cause of the 
veteran's death, to include any disease processes leading to 
the veteran's death, began in service or otherwise developed 
as a result of military service to include presumed exposure 
to herbicide agents.  38 U.S.C.A. § 5103A (West 2002).

The Board again notes in this regard that pseudomyxoma 
peritonei, as a cancer of the gastrointestinal tract, is 
currently not one of the diseases found to have a scientific 
relationship such that it can be presumed that exposure to 
herbicides used in Vietnam during the Vietnam era is a cause 
of the disease.  See 38 C.F.R. § 3.309(e) (2007).  The Board 
notes that the diseases listed at 38 C.F.R. § 3.309(e) are 
based on findings provided from scientific data furnished by 
the National Academy of Sciences (NAS).  The NAS conducts 
studies to summarize the scientific evidence concerning the 
association between exposure to herbicides used in support of 
military operations in Vietnam during the Vietnam era and 
each disease suspected to be associated with such exposure.

If a veteran's death is not determined to be service 
connected, a surviving spouse may still be entitled to DIC 
benefits pursuant to the provisions of 38 U.S.C.A. § 1318(a) 
(West 2002).  The parties to the Joint Motion for Remand 
found that the § 1318 claim was inextricably intertwined with 
the cause of death claim.  Hence, it follows that, any Board 
action on the claim for DIC benefits pursuant to the 
provisions of 38 U.S.C.A. § 1318 would, at this juncture, be 
premature.  

As previously discussed by the Board in its April 2007 
remand, in January 2000 VA amended 38 C.F.R. § 3.22, the 
implementing regulation for 38 U.S.C.A. § 1318, to restrict 
the award of DIC benefits to cases where the veteran, during 
his or her lifetime, had established a right to receive total 
service-connected disability compensation for the period of 
time required by 38 U.S.C.A. § 1318, or would have 
established such right but for clear and unmistakable error 
(CUE) in the adjudication of a claim or claims.  See 38 
C.F.R. § 3.22 (2007).  The regulation, as amended, 
specifically prohibits "hypothetical entitlement", which was 
an additional basis for establishing eligibility under the 
regulation prior to the January 2000 amendment.

Subsequent to the Board's October 2004 denial, the Court held 
that it was not proper to apply the amended version of 38 
C.F.R. § 3.22 to claims for DIC that were pending when the 
amended regulation went into effect January 21, 2000 (i.e., 
to apply the amended regulation "retroactively").  Rodriguez 
v. Nicholson, 19 Vet. App. 275 (2005).  (Here, the 
appellant's application for DIC benefits was received by the 
RO in August 1997.)  Although the Court's 2005 Rodriguez 
decision has been reversed by the United States Court of 
Appeals for the Federal Circuit, Rodriguez v. Peake, 511 F.3d 
1147 (Fed. Cir. 2008), the Joint Motion as adopted by the 
Court of Appeals for Veterans Claims controls the appellant's 
case.  The Board will therefore continue to defer 
consideration of the § 1318 claim as inextricably intertwined 
with the cause of death issue.

Accordingly, these matters are REMANDED to the RO for the 
following actions:

1.  For purposes of complying with the 
Joint Motion for Remand and the Order of 
the Court, the RO should forward the 
veteran's claims file to an oncologist.  
The oncologist should review the 
veteran's claims file with particular 
attention given to the December 1997 
letter from Dr. L, the July 2003 opinion 
of Dr. T, and the report of the May 2007 
VA opinion.  

The oncologist must provide an opinion as 
to whether it is as likely as not (i.e., 
there is a 50 percent probability), more 
likely than not (i.e., greater than a 50 
percent probability), or less likely than 
not (i.e., less than a 50 percent 
probability) that the immediate cause of 
the veteran's death (small bowel 
obstruction) or any disease process 
leading to the veteran's death 
(pseudomyxoma peritonei and/or mucin 
producing adenocarcinoma of the appendix) 
began in service or otherwise developed 
as a result of disease or injury 
coincident with military service, to 
include presumed exposure to herbicide 
agents.  The oncologist must provide the 
complete rationale for the conclusions 
reached, to include, as appropriate, 
citation to specific evidence of record 
and/or medical authority.  

Consideration should be given, and 
reflected in the oncologist's final 
report, to the veteran's gastric problems 
and chest injury noted in the service 
treatment (medical) records and the fact 
that the veteran was presumed to have 
been exposed to herbicides while in 
service.  The reviewer should 
specifically note that he/she reviewed 
the claims file and specifically note 
that he/she is an oncologist.

2.  After the requested development has 
been completed, the medical opinion 
evidence should be reviewed to ensure 
that it is in complete compliance with 
the directives of this remand.  If the 
report is deficient in any manner, 
corrective procedures must be 
implemented.

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the claim for service 
connection for cause of the veteran's 
death.  The RO should also consider the 
claim for DIC benefits pursuant to the 
provisions of 38 U.S.C.A. § 1318.  If any 
benefit sought is not granted, the 
appellant and her attorney should be 
furnished with a supplemental statement 
of the case (SSOC), to include citation 
to applicable laws and regulations, and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until she is notified by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

